                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ERICA A. MADRID

       Plaintiff,

vs.                                                         No. 2:17-cv-00977-KG-KRS

THE BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF CHAVES; Chaves County
Sheriff BRITT SNYDER in his individual
capacity; and AURELIA “MOLLY” APODACA,

       Defendants.

                         ORDER EXTENDING CASE DEADLINES

       THIS MATTER having come before the Court upon the parties’ Stipulated Motion to

Extend Case Deadlines and the Court having been fully advised of the circumstances herein,

FINDS: that the Motion is well taken and should be granted.

       IT IS, THEREFORE, ORDERED that all case deadlines, beginning with the discovery

deadline, are extended as follows:

       (a) Termination of discovery: February 28, 2019;

       (b) Motions relating to discovery: March 7, 2019;

       (c) All other motions, including Daubert and dispositive motions: March 29, 2019;

       (d) Pretrial order:    Plaintiff to Defendants by:   May 28, 2019;

                              Defendants to Court by:       June 4, 2019.




                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
